Citation Nr: 0727516	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
traumatic cyst, head of metacarpal of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to February 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied a compensable rating for service 
connection for traumatic cyst, head of metacarpal of the 
right index finger.  

The Board remanded the case in August 2006 for further 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to a compensable 
evaluation for a right index finger disability.  Additional 
development is needed prior to further disposition of the 
claim.  

Our review finds that a supplemental statement of the case 
issued in March 2007 was returned to the Appeals Management 
Center later that month marked that the veteran was not at 
the address shown.  A check of the Veterans Appeals Control 
and Locator System (VACOLS) reveals that the veteran has 
reported a new address.  Therefore, the case needs to be 
remanded for the Appeals Management Center to resend the 
March 2007 supplemental statement of the case to the veteran 
at his currently listed address as shown in VACOLS.  

In addition, the veteran was last afforded a VA Compensation 
and Pension (C&P) examination of his service-connected right 
finger in January 2003.  The most recent VA outpatient 
treatment records are in 2004 when he sought treatment for 
complaints of pain in his right finger.  As the clinical 
findings from the VA C&P examination are now stale, further 
examination is required so that the decision is based on a 
record that contains a contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, the case is REMANDED for the following action:

1.  Resend a copy of the March 9, 2007 
supplemental statement of the case to the 
veteran at his current address as shown in 
VACOLS.

2.  Request VA outpatient treatment 
records pertinent to treatment for the 
veteran's service-connected right index 
finger disability from October 2004 to the 
present.

3.  Schedule the veteran for a VA 
examination for evaluation of the nature 
and severity of his service-connected 
traumatic cyst, head of metacarpal of the 
right index finger.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should report all findings with regard to 
the current severity of the veteran's 
service-connected right index finger 
disability.  The examiner should fully 
describe any functional limitation due to 
pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use should also be noted.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, these determinations should 
be portrayed in terms of the degree of 
additional range of motion loss.  

4.  Readjudicate the veteran's claim for a 
compensable rating for his service-
connected traumatic cyst, head of 
metacarpal of the right index finger.  If 
the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate period 
of time for response.  Thereafter, return 
the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

